Name: Decision of the EEA Joint Committee No 17/98 of 6 March 1998 amending Annex XXI (Statistics) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  European construction;  economic analysis;  documentation;  information and information processing
 Date Published: 1998-10-08

 8.10.1998 EN Official Journal of the European Communities L 272/24 DECISION OF THE EEA JOINT COMMITTEE No 17/98 of 6 March 1998 amending Annex XXI (Statistics) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XXI to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 (1); Whereas it has become necessary, in order to maintain the homogeneity of the Agreement in the area of statistics and in order to ensure the production and dissemination of coherent and comparable statistical information for describing and monitoring all relevant economic, social and environmental aspects of the European Economic Area, to incorporate into Annex XXI to the Agreement a number of legal acts adopted by the European Community during the time which has passed since the last amendments were made to Annex XXI, HAS DECIDED AS FOLLOWS: Article 1 Annex XXI to the Agreement shall be amended as specified in the Annex to this Decision. Article 2 The texts of Council Directive 95/64/EC, Euratom (2), Council Directive 95/57/EC (3), Council Regulation (EC) No 1172/95 (4), Commission Regulation (EC) No 68/96 (5), Commission Regulation (EC) No 840/96 (6), Council Regulation (EC) No 2744/95 (7), Council Regulation (EC) No 2494/95 (8), Commission Decision 96/14/EC (9), Commission Decision 96/170/EC (10), Council Regulation (EC) No 959/93 (11), Council Regulation (EC) No 2597/95 (12) and Council Regulation (EC) No 788/96 (13) in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 7 March 1998 provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 6 March 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 160, 28.6.1994, p. 1. (2) OJ L 320, 30.12.1995, p. 25. (3) OJ L 291, 6.12.1995, p. 32. (4) OJ L 118, 25.5.1995, p. 10. (5) OJ L 14, 19.1.1996, p. 6. (6) OJ L 114, 8.5.1996, p. 7. (7) OJ L 287, 30.11.1995, p. 3. (8) OJ L 257, 27.10.1995, p. 1. (9) OJ L 4, 6.1.1996, p. 14. (10) OJ L 47, 24.2.1996, p. 23. (11) OJ L 98, 24.4.1993, p. 1. (12) OJ L 270, 13.11.1995, p. 1. (13) OJ L 108, 1.5.1996, p. 1. ANNEX Annex XXI (Statistics) to the EEA Agreement shall be amended as specified below. A. TRANSPORT STATISTICS The heading Transport statistics shall be replaced by the heading Transport and tourism statistics. Under this heading the following new points shall be inserted after point 7a (Council Decision 93/704/EC): 7b 395 L 0064: Council Directive 95/64/EC of 8 December 1995 on statistical return in respect of carriage of goods and passengers by sea (OJ L 320, 30.12.1995, p. 25). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 10(2) the following indent shall be added after   data relating to the nationality of the maritime transport operator :   handling of and reporting from small ports (not selected ports) ; (b) in Annex V the following shall be added after the entry of French Antarctic Territory: 0281 Norway 0282 Norway (MS), Norwegian International Shipping register. 7c. 395 L 0057: Council Directive 95/57/EC of 23 November 1995 on the collection of statistical information in the field of tourism (OJ L 291, 6.12.1995, p. 32). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the EFTA States shall not be bound by the regional breakdown of the data specified by Article 6; (b) Liechtenstein is exempted from collecting the data as required by this Directive in part C of the Annex thereto. B. FOREIGN AND COMMUNITY INTERNAL TRADE STATISTICS 1. The heading Foreign and Community internal trade statistics shall be replaced by the heading Foreign trade statistics. 2. Point 8 shall be replaced by the following: 8. 395 R 1172: Council Regulation (EC) No 1172/95 of 22 May 1995 on the statistics relating to the trading of goods by the Community and its Member States with non-member countries (OJ L 118, 25.5.1995, p. 10). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Articles 1 and 2 non-member countries  shall be understood as meaning all countries other than the reporting country; (b) the text of Article 3 shall be replaced by the following: 1. The statistical territory of the EEA shall, in principle, comprise the customs territories of the Contracting Parties. The Contracting Parties shall define their statistical territories accordingly. 2. The statistical territory of the Community shall comprise the customs territory as defined in Article 3 of Regulation (EEC) No 2913/92. 3. For the EFTA States the statistical territory shall comprise the customs territory. However, for Norway, the Svalbard Archipelago and the Jan Mayen Island shall be included in the statistical territory.  (c) the classification referred to in Article 8(2) shall be made at least down to the first six digits; (d) Article 10(l)(h) shall not apply. 3. Point 9 shall be replaced by the following: 9. 396 R 0068: Commission Regulation (EC) No 68/96 of 18 January 1996 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States (OJ L 14, 19.1.1996, p. 6). 4. Point 10 shall be replaced by the following: 10. 396 R 0840: Commission Regulation (EC) No 840/96 of 7 May 1996 laying down certain provisions for the implementation of Council Regulation (EC) No 1172/95 as regards statistics on external trade (OJ L 114, 8.5.1996, p. 7). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the reference to Regulation (EC) No 2454/96 in Article 6(1) is not applicable; (b) the following new subparagraph shall be added to Article 7(1 )(a): For the EFTA States country of origin shall be taken to mean the country in which the goods originated within the meaning of the respective national rules of origin ; (c) the following new subparagraph shall be added to Article 9(2): For the EFTA States the customs value shall be defined within the respective national rules. ; (d) Article 11(2) is not applicable; (e) Section 2 (Articles 16 to 19) is not applicable. 5. The texts of the following points shall be deleted:  point 11 (Commission Regulation (EEC) No 3345/80),  point 12 (Commission Regulation (EEC) No 200/83),  point 13 (Commission Regulation (EEC) No 3367/87),  point 14 (Commission Regulation (EEC) No 3522/87),  point 15 (Commission Regulation (EEC) No 3678/87), and  point 16 (Commission Regulation (EEC) No 455/88). C. DEMOGRAPHICAL AND SOCIAL STATISTICS The following new point shall be inserted after point 18a (Council Regulation (EEC) No 3711/91): 18b. 395 R 2744: Council Regulation (EC) No 2744/95 of 27 November 1995 on statistics on the structure and distribution of earnings (OJ L 287, 30.11.1995, p. 3). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in the Annex the following shall be added under I. Exceptions to the reference period , after 2. For Austria : 3. For Iceland: the financial year of 1997 on the condition of providing estimates for the reference year 1996; 4. For Norway: the financial year of 1996 and a corresponding representative month. ;. (b) in the Annex the following shall be added under II. Exceptions to the scope of the survey , after 3. For Ireland : 4. For Iceland: sections H, J and K; 5. For Norway: section H. ; (c) the EFTA States shall not be bound by the regional breakdown of the data required by Articles 5.1 and 7; (d) Liechtenstein shall be exempted from collecting the data required by this Regulation. D. NATIONAL ACCOUNTS GDP The heading National accounts GDP shall be replaced by the heading Economic statistics. Under this heading the following new point shall be inserted after point 19 (Council Directive 89/130/EEC, Euratom): 19a. 395 R 2494: Council Regulation (EC) No 2494/95 of 23 October 1995 concerning harmonised indices of consumer prices (OJ L 257, 27.10.1995, p 1). For the EFTA States the Regulation applies to the harmonisation of consumer price indices for international comparisons. It is not relevant as regards the explicit purposes of calculating harmonised CPIs in the context of economic and monetary union. The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Article 2c, as well as references to MUICP in Articles 8(1) and 11, are not applicable; (b) Article 5(1 )(a) is not applicable; (c) Article 5(2) is not applicable; (d) the consultation of the EMI as specified in Article 5(3) is not applicable; (e) Liechtenstein shall be exempted from collecting the data required by this Regulation. E. AGRICULTURAL STATISTICS 1. In point 23 (Council Regulation (EEC) No 571/88) the second indent (Commission Decision 93/156/EEC) shall be replaced by the following:  396 D 0014: Commission Decision 96/14/EC of 19 December 1995 (OJ L 4, 6.1.1996, p. 14); with the following entries added in Article 2, after Sweden: Iceland 30 November 1996 Norway 30 November 1996  396 D 0170: Commission Decision 96/170/EC of 15 February 1996 (OJ L 47, 24.2.1996, p. 23). 2. In point 23 (Council Regulation (EEC) No 571/88) adaptation (c) shall be replaced by the following: Article 8(2), the reference to Decision 83/461/EEC, as amended by Decisions 85/622/EEC and 85/643/EEC  shall be replaced by a reference to Decision 89/65/EEC and Decision 96/170/EC . Two new footnotes shall be added at the bottom of the page: OJ L 391, 30.12.1989, p. 1  and OJ L 47, 24.2.1996, p. 23 . 3. In point 23 (Council Regulation (EEC) No 571/88) adaptation (e) shall be replaced by the following: (e) In Annex I of Commission Decision 96/170/EC appropriate footnotes shall be added marking the following variables as optional for the indicated countries: B.02 : Optional for Iceland. C.03 : Optional for Iceland. D.14(a) : Optional for Iceland and Norway. D.14(b) : Optional for Iceland and Norway. D.16 : Optional for Iceland and Norway. E : Optional for Iceland and Norway. G.05 : Optional for Iceland and Norway. G.06 : Optional for Iceland and Norway. G.07 : Optional for Iceland and Norway. I.01 : Optional for Norway. I.02 : Optional for Norway. I.07(b) : Information on capacity is optional for Iceland and Norway. I.08 : Optional for Iceland and Norway. J.03 : Optional for Iceland. J.04 : Optional for Iceland. J.11 : Breakdown on piglets, breeding sows and other pigs optional for Iceland. J.12 : Breakdown on piglets, breeding sows and other pigs optional for Iceland. J.13 : Breakdown on piglets, breeding sows and other pigs optional for Iceland. J.16 : Optional for Iceland and Norway. J.17 : Optional for Iceland and Norway. K : Optional for Iceland. L : Iceland is allowed to provide the variables of the table on a higher aggregation level. 4. The following new point shall be inserted after point 24 (Council Regulation (EEC) No 837/90): 24a. 393 R 0959: Council Regulation (EC) No 959/93 of 5 April 1993 concerning statistical information to be supplied by Member States on crop products other than cereals (OJ L 98, 24.4.1993, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Annex VI, the following shall be added after the entry for the United Kingdom: Iceland :  Norway :  ; (b) in Annex VIII, the following shall be added after the United Kingdom entry: Cronos code Main area or recorded area by crop IS N 1300 B. Dried pulses   1320 Field peas   1311 Other peas   1335 Broad and field beans (including 1338)   1331 Kidney beans   1343 Lupins   1341 1342 Other dried pulses   1349 1350 C. Root crops ¢ ¢ 1360 Potatoes ¢ ¢ 1370 Sugar beet   1381 Fodder beet   1382 Other root crops  m 1400 D. Industrial crops ¢ ¢ 1420 Rape and turnip rape m ¢ 1430 Sunflower seed   1470 Soya beans   1460 and 1520 Fibre flax and linseed   1490 and 1540 Cotton and cotton seed   1480 (excluding 1490) Other oil seeds (e.g. poppy, mustard, sesame, etc.)   1530 Hemp   1550 Tobacco   1560 Hops   1570 to 1571 Other industrial crops   2600 E. Total fodder (from arable land) ¢ ¢ 2610 Green fodder from arable land ¢ ¢ 2625 Green maize   2680 Temporary grasses and grazings ¢ ¢ 2612 2671 2672 Other green fodder ¢ ¢ 2673 1600 and 2260 F. Fresh vegetables m m 3001 G. Flowers and ornamental plants m m 3310 H. Areas harvested for seed m m 2696 I. Fallow including green manures m m  (c) Liechtenstein shall be exempted from collecting the data required by this Regulation. F. FISHERY STATISTICS The following new points shall be added after point 25b (Council Regulation (EEC) No 2018/93): 25c. 395 R 2597: Council Regulation (EC) No 2597/95 of 23 October 1995 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (OJ L 270, 13.11.1995, p. 1). 25d. 396 R 0788: Council Regulation (EC) No 788/96 of 22 April 1996 on the submission by Member States of statistics on aquaculture production (OJ L 108, 1.5.1996, p. 1).